Adams, J.
"We cannot say that a juror may not, while sitting in the trial of a case by day, allow himself to be stupefied with liquor by night without impairing his powers of apprehension, his memory or good judgment; yet we do not illicit it would be safe to establish a rule that such conduct would not vitiate a verdict. Much must be left to the discretion of the judge presiding at the trial.
"Without expressing any opinion, therefore, as to whether the motion should have been granted, we think it is not one of those cases which call for our interference.
Affirmed.